 ELECTRICAL WORKERS IBEW LOCAL 202 (W. B. SKINNER, INC.)International Brotherhood of Electrical Workers,Local Union 202 and W. B. Skinner, Inc. andNorthern California District Council of Labor-ers, AFL-CIO and Laborers Local Union No.261, AFL-CIO. Case 20-CD-61311 July 1984DECISION AND DETERMINATION OFDISPUTEBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISThe charge in this Section 10(k) proceeding wasfiled 4 November 1983 by the Employer, allegingthat the Respondent, the Electrical Workers, vio-lated Section 8(b)(4)(D) of the National Labor Re-lations Act by engaging in proscribed activity withan object of forcing the Employer to continue toassign certain work to employees it representsrather than to employees represented by the Labor-ers. The hearing was held 30 January 1984 beforeHearing Officer David K. Senty.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I. JURISDICTIONThe Company, a California corporation, is en-gaged in the business of general engineering, in-cluding the installation of underground televisioncable. During calendar year 1983, the Employerperformed services valued in excess of $50,000 forViacom Cablevision of San Francisco. During cal-endar year 1983 Viacom, a California corporation,had gross revenues from individual subscribers inexcess of $1 million and during the same periodpurchased and received goods valued in excess of$50,000 directly from suppliers located outside theState of California. We find that the Employer isengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act. The parties stipulate,and we further find, that Electrical Workers andthe Laborers are labor organizations within themeaning of Section 2(5) of the Act.II. THE DISPUTEA. Background and Facts of DisputeThe Employer is a subcontractor of Viacom Ca-blevision of San Francisco. Viacom possesses theexclusive franchise to install and operate a cabletelevision system in the city and county of SanFrancisco. Pursuant to its franchise agreement,271 NLRB No. 31Viacom is required to install underground andaerial television cable throughout residential areasof San Francisco in accordance with a constructionplan and timetable extending into calendar year1988 agreed to by the city and Viacom.Viacom subcontracted some of the work of exca-vation and installation of underground cable to theEmployer in June 1982. As a prerequisite to theiragreement, Viacom required the Employer to signa collective-bargaining agreement with ElectricalWorkers covering the work to be performed underthis subcontract. Viacom's employees who hadbeen performing the work are represented by Elec-trical Workers, and Viacom's policy and practice isto require all its subcontractors to sign an agree-ment with Electrical Workers prior to commencingwork. The Employer signed a contract with Elec-trical Workers and also hired some persons whohad performed this work as employees of Viacom.It also purchased some of the equipment used byViacom in performing the work. In approximatelyJanuary 1983 the Employer took over all of Via-com's underground construction work.In August 1982 the Laborers approached theEmployer about assigning to its members the un-derground construction work being performed byemployees represented by Electrical Workers.When the Employer refused to reassign the workto employees represented by Laborers, the Labor-ers grieved the refusal under the 1980-1983 MasterAgreement, to which the Employer was allegedlybound. The grievance was referred to a board ofadjustment, which found for the Laborers. TheEmployer did not participate in the board of ad-justment proceeding. The board of adjustment arbi-tration award directed the Employer to pay 15 la-borers listed in the grievance "from August 19,1982, forward to the completion of the project."The Laborers subsequently sought and obtained en-forcement of the arbitration award in the San Fran-cisco County Superior Court.'Upon learning of the claim by the Laborers tothe work being performed by employees represent-ed by it, Electrical Workers, in a letter dated 3 Oc-tober 1983, threatened "to take whatever action isnecessary, including picketing to prevent such as-signment." This letter gave rise to the charge inthis case.I The Employer did not appear in the Superior Court proceeding. andhas filed a motion to set aside the court order confirming the arbitrationaward That motion, which was entered into the record of the 10(k) pro-ceeding, asserts, inter alia, that the Superior Court's order was a defaultjudgment resulting from the inadvertence and excusable neglect of theEmployer's counsel, who erred in calendaring the date of appearance.The Employer's motion was, at the lime of the hearing. pending beforethe Superior Court, with a hearing scheduled for 7 February 1984.171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Work in DisputeThe disputed work is all work involving the ex-cavation and laying of underground cable and re-lated conduits carrying television signals through-out the city and county of San Francisco.C. Contentions of the PartiesAt the commencement of the hearing counsel forthe Laborers stated on the record that the Laborersdisclaim interest in the disputed work, and movedthat the notice of 10(k) hearing be quashed on thebasis that there is no jurisdictional dispute. TheEmployer opposed the Laborers' motion, takingthe position that the disclaimer is inconsistent withthe Laborers' Superior Court enforcement of its ar-bitration award requiring the Employer to paymembers of Laborers for performance of the workin dispute. Counsel for the Laborers moved, alter-natively, to continue the hearing until after the Su-perior Court hearing on the Employer's motion toset aside the Superior Court's order confirming theLaborers arbitration award. The hearing officerdenied these motions, whereupon counsel for theLaborers declined to participate further in the pro-ceeding and left the hearing room. Laborers in itsbrief to the Board reasserts its disclaimer of interestin the work, and renews its motion to quash.The Employer contends that the Board shoulddetermine the merits of this dispute because there isreasonable cause to believe that Section 8(b)(4)(D)of the Act has been violated and there is noagreed-upon method of voluntary resolution. Withrespect to the merits, the Employer asserts that itsassignment of the disputed work is consistent withfactors on which the Board relies in resolvingwork assignment disputes. Thus, the Employermaintains that both the Employer and Viacomhave traditionally assigned the disputed work toemployees represented by Electrical Workers inMarin County, California, as well as in the city andcounty of San Francisco; that the Employer andElectrical Workers are signatory to a collective-bargaining agreement covering the disputed work;that the performance of the disputed work requiresthe operation of numerous pieces of heavy equip-ment and a high degree of coordination of effortbetween all of the various crews performing thetotal job; and that it prefers the disputed work tobe assigned to employees represented by ElectricalWorkers.The Electrical Workers' position essentially is inagreement with that of the Employer. It specifical-ly asserts that the Laborers' disclaimer of interestin the work in dispute should not be given effect,and contends that the record supports the assign-ment of the disputed work to employees represent-ed by it.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.As noted above, the Electrical Workers in itsletter of 3 October 1984 informed the Employerthat it would take whatever action was necessary,including picketing, to prevent the Employer fromreassigning the disputed work. Accordingly, wefind that there is reasonable cause to believe thatan object of the Electrical Workers' threat was toforce the Employer to continue to assign the dis-puted work to employees represented by ElectricalWorkers, and thus that Section 8(b)(4)(D) has beenviolated.In reaching this conclusion, we have carefullyconsidered the Laborers' disclaimer of interest inthe work in dispute. The Board has held that a ju-risdictional dispute no longer exists when one ofthe competing unions or parties effectively re-nounces its claim to the work at issue.2The partyraising such an issue, however, has the burden tosatisfy the Board's requirements of a clear, un-equivocal, and unqualified disclaimer of all interestin the work in dispute.3Laborers argues that since 30 January 1984, ithas effectively disclaimed any interest in the workdescribed in the notice of hearing, and that it hasdone nothing inconsistent with its disclaimer. La-borers points out that the Superior Court's orderconfirming the arbitration award was granted on 29August 1983 and dealt with damages for the breachof a collective-bargaining agreement which expired16 June 1983. The Employer's efforts to have theSuperior Court's order set aside are, the Laborersclaims, not any action which it has instituted, andthus the Laborers is not actively engaging in anyconduct apparently inconsistent with its disclaimerof the work.We note that the arbitration award confirmed bythe Superior Court provides, inter alia, as follows:3. The Employer be directed to pay the 15laborers listed in the grievance from August19, 1982 forward to the completion of the2 Laborers Local 66 (Georgia-Pacific Corp.), 209 NLRB 611 (1974), andcases cited therein.: Operating Engineers Local 77 (C. J. Coakley Co.), 257 NLRB 436(1981).172 ELECTRICAL WORKERS IBEW LOCAL 202 (W. B. SKINNER, INC.)project and fringe benefits to be paid to theTrust Fund.We further note that the project to which the arbi-tration award relates is scheduled to continue into1988. While Laborers emphasizes that the allegedcontract pursuant to which it obtained the arbitra-tion award has expired, it does not aver that it doesnot seek enforcement of the award, as written, ex-tending beyond the contract term. Under these cir-cumstances, where it is arguable that Laborers con-tinues to seek payment from the Employer for thework in dispute, we cannot conclude that it has ef-fectively disclaimed interest in that work. Thus, weshall not honor the disclaimer, and we deny Labor-ers' motion to quash contained in its brief.No party contends and there is no evidenceshowing that there exists an agreed-upon methodfor the voluntary adjustment of this dispute bindingon all the parties.We find reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and thatthere exists no agreed method for voluntary adjust-ment of the dispute within the meaning of Section10(k) of the Act. Accordingly, we find that the dis-pute is properly before the Board for determina-tion.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Certifications and collective-bargainingagreementsThere are no known certifications concerningthe employees of the Employer engaged in the dis-puted work. The Employer has, since August 1982,been party to a collective-bargaining agreementwith the Electrical Workers covering its employeeswho perform the work involved in the under-ground construction, excavation, and laying ofcable and other conduits throughout the city andcounty of San Francisco.44 The Employer's contract with the Electrical Workers expired by itsterms 15 January 1984, but at the time of the hearing had been extendedwhile the parties negotiated for a new agreement.Laborers contends that the Employer was signa-tory to the Laborers Master Agreement for 1980-1983, which expired 16 June 1983. The board ofadjustment's arbitration award directing the Em-ployer to pay 15 laborers until the completion ofthe project tends to support this assertion. Howev-er, the Employer in its motion to set aside the Su-perior Court's order confirming the arbitrationaward asserts, inter alia, that it had no valid con-tract with the Laborers, and there is insufficientevidence in the record to resolve whether the Em-ployer in fact was a party to a valid collective-bar-gaining agreement with the Laborers. Resolution ofthat issue is not, in any case, critical to our deter-mination here. If the Laborers had a contract withthe Employer covering the work in dispute, thatcontract would at most offset the Electrical Work-ers contract with the Employer so that this factorwould favor neither group of employees. On theother hand, if the Laborers did not have a validcontract with the Employer, this factor would tendto favor the Electrical Workers. Such a resultwould only add weight to our determinationherein, since, as discussed below, we find that theother factors, to the extent they favor either groupof employees, all favor the Electrical Workers.Therefore, we find it unnecessary to rely on thisfactor in resolving the dispute.2. Company preference and past practiceThe Employer has assigned the work in disputeto employees represented by Electrical Workersfrom the time it commenced operation pursuant toits subcontracting agreement with Viacom. BillSkinner, the Employer's representative, also testi-fied at the hearing that the Employer preferred tocontinue to assign the work to its employees repre-sented by Electrical Workers. We conclude, there-fore, that consideration of this factor favors assign-ment of the work to employees represented byElectrical Workers.3. Area and industry practiceEmployees of Viacom and its subcontractors arethe only employees engaged in performing the un-derground construction, excavation, and otherwork related to providing cable services in SanFrancisco, since Viacom has the exclusive franchiseto provide cable television service in that area. Allemployees engaged in this work, whether em-ployed by Viacom or its subcontractors, are repre-sented by Electrical Workers. Electrical Workersalso represents employees performing the sametype of work in Marin County. There is no evi-dence that employees represented by Laborershave ever performed work involving the under-173 DECISIONS OF NATIONAL LABOR RELATIONS BOARDground construction, excavation, and laying ofcable and other conduits carrying television signalsin San Francisco or its neighboring areas. Accord-ingly, we find that area practice favors awardingthe work to the Employer's employees representedby Electrical Workers.54. Relative SkillsEmployees of the Employer who are representedby Electrical Workers possess the necessary skills,training, and expertise to perform every aspect ofthe work in dispute. Some of these employees haveperformed the disputed work as employees ofViacom, and subsequently of W. B. Skinner, andhave acquired the skills and expertise essential toefficiently and safely perform the work. The workincludes operation of the T-600 and M-475 Ver-meer Rockwheels, air compressors, various sizeddump trucks, backhoe loaders, asphalt rollers, andall other specialized and generalized equipmentused in underground construction work. These em-ployees also participate in regular safety and train-ing meetings held by the Employer.The record contains no evidence with respect tothe relative skills of individuals represented by theLaborers. Accordingly, we find the evidence withrespect to this factor favors assignment of the dis-puted work to employees represented by the Elec-trical Workers.5. Economy and efficiency of operationsEmployees represented by the Electrical Work-ers perform all tasks connected with the disputedwork, from the erection of street barricades at thebeginning of the job, through the actual construc-tion, excavation, and laying of cables, to the re-moval of the barricades at the end of the job. Smallb There is no evidence as to industry practice outside the San Francis-co-Marin County area.crews working one after the other in a highly co-ordinated manner perform the various stages of theunderground construction work. Currently, alltasks, including the operation of heavy equipment,are performed by employees of the Employer rep-resented by Electrical Workers. The Laborers in-troduced no evidence with respect to which tasks,if any, of the work in dispute employees they rep-resent can perform.We find that the factors of efficiency and econo-my of operations support assignment of the workto the Employer's employees represented by Elec-trical Workers.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by ElectricalWorkers are entitled to peform the work in dis-pute. We reach this conclusion on the basis of theEmployer's assignment and preference, the areapractice with which such assignment is consistent,and the fact that the Employer's assignment willtend to result in greater efficiency and economy ofoperations. In making this determination, we areawarding the work to employees represented byElectrical Workers, not to that Union or its mem-bers. The determination is limited to the controver-sy that gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.Employees of W. B. Skinner, Inc. represented byInternational Brotherhood of Electrical Workers,Local Union 202 are entitled to perform all workinvolving the excavation and laying of under-ground cable and related conduits carrying televi-sion signals throughout the city and county of SanFrancisco.174